FOURTH DIVISION
                            DILLARD, P. J.,
          MERCIER, J. and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   February 3, 2022




In the Court of Appeals of Georgia
 A21A1189. ALRED v. GEORGIA PUBLIC DEFENDER
     COUNCIL.

      DILLARD, Presiding Judge.

      Jessica Alred appeals from the trial court’s dismissal of her suit for legal

malpractice against the Georgia Public Defender Council (“GPDC”), arguing the trial

court erred in doing so when it concluded that her tort claims were barred by

sovereign immunity. For the reasons set forth infra, we reverse the trial court’s

dismissal and remand this case for further proceedings consistent with this opinion.

      A motion to dismiss asserting sovereign immunity is “based upon the trial

court’s lack of subject-matter jurisdiction, rather than the merits of the plaintiff’s

claim.”1 Sovereign immunity is not an affirmative defense, going to the merits of the

      1
       Ambati v. Bd. of Regents, 313 Ga. App. 282, 283 n.3 (721 SE2d 148) (2011)
(punctuation omitted); see OCGA § 9-11-12 (b) (1) (“Every defense, in law or fact,
case, but “raises the issue of the trial court’s subject-matter jurisdiction to try the

case.”2 Importantly, a waiver of sovereign immunity “must be established by the party

seeking to benefit from that waiver; thus, the plaintiffs [have] the burden of

establishing waiver of sovereign immunity.”3 As a result, when reviewing a trial

court’s ruling on a motion to dismiss on such a basis, we do so de novo while

sustaining factual findings if they are supported by any evidence.4


to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or
third-party claim, shall be asserted in the responsive pleading thereto if one is
required, except that the following defenses may, at the option of the pleader, be
made by motion in writing: (1) Lack of jurisdiction over the subject matter[.]”); Love
v. Fulton Cty. Bd. of Tax Assessors, 311 Ga. 682, 690 (1) n.5 (859 SE2d 33) (2021)
(“[T]he applicability of sovereign immunity is a threshold determination, and, if it
does apply, a court lacks jurisdiction over the case and, concomitantly, lacks authority
to decide the merits of a claim that is barred.”).
      2
          Ambati, 313 Ga. App. at 283 n.3 (punctuation omitted).
      3
       Id.; see Ga. Dep’t of Lab. v. RTT Assocs., Inc., 299 Ga. 78, 81 (1) (786 SE2d
840) (2016) (“The burden of demonstrating a waiver of sovereign immunity rests
upon the party asserting it.”); Cowart v. Ga. Dep’t of Hum. Servs., 340 Ga. App. 183,
183 (796 SE2d 903) (2017) (“[T]he party seeking to benefit from the waiver of
sovereign immunity has the burden of proof to establish waiver.”).
      4
        See RTT Assocs., Inc., 299 Ga. at 81 (1) (“Whether sovereign immunity has
been waived under the undisputed facts of this case is a question of law, and this
Court’s review is de novo.”); Ga. Dep’t of Natural Res. v. Ctr. for a Sustainable
Coast, Inc., 294 Ga. 593, 596 (2) (755 SE2d 184) (2014) (noting that the issue of
sovereign immunity is a question of law which is reviewed de novo); Beasley v. Ga.
Dep’t of Corr., 360 Ga. App. 33, 34 (861 SE2d 106, 108) (2021) (“We review de

                                           2
      At the outset, we acknowledge that whether GPDC may be sued for

professional negligence and legal malpractice appears to be an issue of first

impression in Georgia5—although other states have tackled similar questions.6


novo the trial court’s ruling on this motion to dismiss because the question of
sovereign immunity is one of law, but we are required to sustain the court’s factual
findings if they are supported by any evidence.”); Bd. of Trustees of Ga. Military
College v. O’Donnell, 352 Ga. App. 651, 651 (835 SE2d 688) (2019) (“We review
de novo a trial court’s ruling on a motion to dismiss based on sovereign immunity
grounds, which is a matter of law. Factual findings are sustained if there is evidence
supporting them[.]” (punctuation omitted)).
      5
        Our Supreme Court has considered professional negligence claims—i.e.,
medical malpractice claims—against other state entities and concluded that “the
decision of state employees on the type of emergency medical care to provide
incarcerated juveniles does not fall within the discretionary function exception to the
Georgia Tort Claims Act.” Edwards v. Dep’t of Child. & Youth Servs., 271 Ga. 890,
892 (525 SE2d 83) (2000); accord Shekhawat v. Jones, 293 Ga. 468, 473 (746 SE2d
89) (2013).
      6
        Compare Laughlin v. Perry, 604 SW3d 621, 633 (Mo. 2020) (holding that
public defenders were entitled to official immunity due to status as public employees
and duties concerning discretionary acts); Nieves v. Off. of the Pub. Def., 230 A3d
227, 235 (III) (C) (N.J. 2020) (holding that despite duty owed to individual
represented, public defenders are public employees entitled to benefit of state tort
claims act that “places conditions and limits on the ability to recover damages in such
settings”); Jacobi v. Holbert, 553 SW3d 246, 259 (III) (D) (3), 261 (III) (E) (Ky.
2018) (discerning “no reason to exempt public defenders from the immunity process
while prosecutors and judges receive the benefit of the defense” and, additionally,
concluding that facts of the case involved public defender engaging in the
discretionary function of providing legal advice to the client); Bradshaw v. Joseph,
666 A2d 1175, 1178 (Vt. 1995) (holding that “public defenders are state employees
under Vermont law and are entitled to the same [statutory] protection . . . as other

                                          3
But here, both parties agree that the Georgia Tort Claims Act waives immunity for



state employees”); Browne v. Robb, 583 A2d 949, 951 (A) (Del. 1990) (reiterating
prior holding that a “public defender is protected by qualified immunity under the
State Tort Claims Act”); Ramirez v. Harris, 773 P2d 343, 344-45 (Nev. 1989)
(construing statutes before concluding that appellees could not “be sued for
malpractice arising out of discretionary decisions that they made pursuant to their
duties as public defenders”), with Barner v. Leeds, 13 P3d 704, 713 (II) (Cal. 2000)
(holding that public defender was not entitled to immunity after concluding “that the
immunity conferred by [the discretionary acts exception] does not extend to the acts
of a deputy public defender in representing a criminal defendant”); Johnson v.
Halloran, 742 NE2d 741, 744 (Ill. 2000) (concluding that public defenders were not
entitled to immunity from legal malpractice claims brought by former client; although
attorneys were county employees, no specific statutory immunity existed for them at
the time of the events giving rise to the cause of action); Reese v. Danforth, 406 A2d
735, 740 (Pa. 1979) (perceiving “no principled basis for differentiating between
public defenders and privately retained and paid counsel” to conclude that public
defenders were not entitled to the same immunities from suit as other publicly-funded
employees). See Wallin v. McCabe, 293 P3d 81, 83 (II) (B) (Colo. App. 2011)
(concluding, as an issue of first impression, that “employees of the state public
defender’s office are employees of a public entity, and, therefore, ‘public employees’”
under the Colorado Governmental Immunity Act; thus, public defenders were entitled
to notice of a claim unthat act); Wright v. Elston, 701 NE2d 1227, 1232 (3) (Ind. Ct.
App. 1998) (explaining that, as recognized by prior decision, public defenders were
not included within the definition of “employee” within state tort claims act, and that
after prior decision, state legislature amended definition so as to include “attorneys
at law whether employed by the governmental entity as employees or independent
contractors”). GPDC opposed Alred’s motion to add Love as a named party to the
action, contending that she was entitled to immunity under the GTCA. The trial court
ultimately denied Alred’s motion to add Love as a named party, concluding that she
was entitled to official immunity as GPDC asserted. See OCGA § 50-21-25 (a), (b).
As a result, no issue of official immunity is before us on appeal, nor are we called
upon to decide any questions of immunity as it may or may not be applied to circuit
public defender offices.

                                          4
GPDC subject only to the delineated exceptions.7 Indeed, GPDC admits that it is a

government entity as defined in the GTCA and can be held liable under that statute,

subject to that Act’s exceptions. And GPDC does not claim any other statute provides

it with immunity for the relevant claims.8 So, for purposes of this appeal, we accept

GPDC’s concessions and address only the issues raised by the parties in their briefs.




      7
         See OCGA § 50-21-23 (“The state waives its sovereign immunity for the torts
of state officers and employees while acting within the scope of their official duties
or employment and shall be liable for such torts in the same manner as a private
individual or entity would be liable under like circumstances; provided, however, that
the state’s sovereign immunity is waived subject to all exceptions and limitations set
forth in this article.”); OCGA § 50-21-22 (5) (“‘State’ means the State of Georgia and
any of its offices, agencies, authorities, departments, commissions, boards, divisions,
instrumentalities, and institutions, but does not include counties, municipalities,
school districts, other units of local government, hospital authorities, or housing and
other local authorities.”); OCGA § 50-21-24 (providing thirteen exceptions for which
the state shall have no liability under the GTCA). In this regard, the parties do not
dispute that GPDC is a state agency. See OCGA § 17-12-1 (b) (“The Georgia Public
Defender Council shall be an independent agency within the executive branch of state
government.”); accord Roberson v. State, 300 Ga. 632, 634 (II) (797 SE2d 104)
(2017).
      8
         See OCGA § 17-12-10.2 (“The members of the council as created by this
article, the members of the circuit public defender supervisory panel created by
Article 2 of this chapter, and other policy-making or administrative personnel acting
in a policy-making or administrative capacity shall not be subject to civil liability
resulting from any act or failure to act in the implementation and carrying out of the
purposes of this chapter.”).

                                          5
      With the foregoing in mind, the record shows that on March 17, 2020, Alred

filed a complaint for damages against GPDC. The basis for this suit began on July 22,

2016, when she was charged in Dougherty County Superior Court with two counts

of financial transaction card fraud, a felony. Alred appeared pro se at her October

2016 arraignment and, inter alia, provided both the court and district attorney with

her current mailing address on the “Waiver of Arraignment.”

      Thereafter, Alred appeared pro se at a November 7, 2016 Faretta hearing,9 and

at that time, completed an application to be represented by the Dougherty County

Public Defender’s office. On the application, she again listed her mailing address.

And that same day, she was interviewed, filled out a client-information sheet, and

agreed to pay a $50 application fee for the public defender office’s services.

Nevertheless, Alred was never provided notice of being appointed an attorney.




      9
         A Farretta hearing is conducted to ensure the defendant “knowingly and
intelligently waives the right to counsel and understands the disadvantages of
self-representation.” Woodard v. State, 352 Ga. App. 322, 328 (2) (835 SE2d 35)
(2019) (punctuation omitted); accord Owens v. State, 298 Ga. 813, 814 (2) (783 SE2d
611) (2016); Thaxton v. State, 260 Ga. 141, 142 (2) (390 SE2d 841) (1990); Hillsman
v. State, 341 Ga. App. 543, 549-50 (4) (802 SE2d 7) (2017); see Faretta v. California,
422 U.S. 806 (95 SCt 2525, 45 LE2d 562) (1975).

                                          6
       Alred’s case was subsequently placed on a trial calender and called on or about

June 28, 2017; but the court clerk’s office used a previous address for Alred on the

notice for her to appear, and the notice was later returned as undeliverable. At that

calendar call, neither Alred nor any attorney from the Dougherty County Public

Defender’s Office appeared on her behalf, resulting in a bench warrant and Alred’s

eventual arrest. Then, on December 21, 2017, Alred wrote a letter “to whom it may

concern” at the Dougherty County Public Defender’s Office regarding her

incarceration and lack of counsel. She requested that an attorney come see her as soon

as possible.

       It was not until January 10, 2018, that Carmen Love, a public defender, filed

an entry of appearance on Alred’s behalf and a motion for bond, and attended a

hearing on the motion on January 29, 2018. But this motion was denied based upon

Alred’s failure to appear at the earlier calendar call, leading the trial court to consider

her a flight risk. Alred alleged that due to a failure to look into her file, Love did not

realize Alred never received the notice to appear at the calendar call because it was

mailed to an old address. And indeed, at the time of the bond hearing, Love had never

met with or even spoken to Alred, and only did so once on February 21, 2018.



                                            7
Thereafter, Alred was released from incarceration upon hiring substitute counsel, who

established the reason for Love’s failure to appear at the calendar call.

      Based upon the foregoing facts, Alred made claims and sought damages against

Love and her employer for professional negligence, negligent supervision, and breach

of contract.10 She attached to her complaint an affidavit from James Finkelstein, an

attorney, who claimed that after concluding that Love “had effectively abandoned her

client,” he filed an entry of appearance on her behalf on March 7, 2018. Alred

initially called Finkelstein at random to obtain assistance in contacting the Dougherty

County Public Defender’s Office because she had been unsuccessful in her own

attempts to do so while incarcerated. Finkelstein then drafted an email to that office




      10
         Alred does not argue the trial court erred in granting the motion to dismiss
on her claim for breach of contract and, thus, she has abandoned any such contention
on appeal. See Grogan v. City of Dawsonville, 305 Ga. 79, 89 (4) n.7 (823 SE2d 763)
(2019) (explaining that the Court will not address potential issue or argument that
appellant did not raise on appeal); Rollins v. Legg, 179 Ga. 85, 85 (2) (175 SE 382)
(1934) (“The petition prayed for attorney’s fees on account of bad faith and
litigiousness on the part of the sheriff. The plaintiff in his brief does not argue his
alleged right to an award of attorney’s fees, and this feature of the case is treated as
having been abandoned.” (emphasis supplied)); Jones v. Bd. of Regents of Univ. Sys.
of Ga., 262 Ga. App. 75, 79 (3) (585 SE2d 138) (2003) (deeming issue not argued on
appeal abandoned).

                                           8
on January 8, 2018, but received no response. And even after Love filed her entry of

appearance on January 10, 2018, Alred was unable to contact Love via telephone due

to a standard practice in the public defender’s office that prohibited answering or

accepting phone calls from incarcerated individuals.

      On February 20, 2018, Alred again contacted Finkelstein because—although

she now knew Love was her appointed attorney—she had not yet been contacted by

Love. As a result, Finkelstein again contacted the public defender’s office via email

on Alred’s behalf. Love then visited Alred the following day, but Finkelstein also met

with Alred after Love explained to Alred that she would enter into a guilty plea in

April but would remain incarcerated until that time. Thus, Finkelstein made his own

entry of appearance on March 7, 2018, and Love obtained an order relieving her of

any further obligations to Alred on March 15, 2018.

      Following his entry of appearance, Finkelstein filed a motion for bond, and on

March 18, 2018, the State consented to an order for a recognizance bond for Alred.

Thereafter, Alred accepted a negotiated plea to reduced counts of two misdemeanors

with a total sentence of 18 months’ probation and a $100 fine.




                                          9
      In addition to the foregoing, Finkelstein averred that after receiving a copy of

Alred’s file from the circuit defender on August 18, 2018, he learned, inter alia, that

on Alred’s application for representation by the Dougherty County Public Defender’s

Office, she provided her correct and current mailing address. Further, in handwriting

different from Alred’s, the name of the assigned judge was written on the application

along with the name “Carmen,” and Carmen Love was one of two public defenders

assigned to the judge’s courtroom. Additionally, although a document in the public

defender office’s file showed a notation of “calendar call” for June 28, 2017, and a

trial date of July 10, 2017, as of those dates, Love still had not filed an entry of

appearance on Alred’s behalf.

      Based on these facts, Finkelstein stated his opinion that Love breached the

standard of care owed to Alred by (1) violating Uniform Superior Court Rule 4.2

regarding filing an entry of appearance,11 (2) failing to inform the court that Alred’s

      11
           Uniform Superior Court Rule 4.2 provides, inter alia, that “[w]ithin
forty-eight hours after being retained, an attorney shall mail to the court and opposing
counsel or file with the court the entry of his appearance in the pending matter.
Failure to timely file shall not prohibit the appearance and representation by said
counsel.” Additionally, OCGA § 17-12-23 (b) provides, inter alia, that “entitlement
to the services of counsel begins not more than three business days after the indigent
person . . . makes an application for counsel to be appointed.” And Uniform Superior
Court Rule 29.2 provides that
       [u]pon a determination of indigency the court shall, in writing, authorize

                                          10
notice to appear was sent to the wrong address, (3) failing to visit Alred earlier, (4)

failing to inform the assigned prosecutor that Alred did not receive notice of the

calendar call, (5) failing to investigate the allegations against Alred, and (6) failing

to provide Alred with copies of the pleadings.

      Finkelstein further stated his opinion that Love’s employer breached its

standard of care by (1) failing to ensure that Love filed an entry of appearance, (2)

failing to ensure that Love met with Alred after she requested a meeting, (3) refusing

to accept calls from incarcerated individuals, and (4) not requiring attorneys, such as

Love, to provide a current email address and telephone number on the state bar

directory.

      In response to Alred’s claims, GPDC asserted, inter alia, that the suit was

barred by sovereign immunity and proceeded to file a motion to dismiss on this same

basis. In support, GPDC argued that sovereign immunity barred the claims (1) under


      the appointment of counsel for the indigent accused. The original
      authorization of appointment shall be filed with the indictment or
      warrant in the case; a copy of the authorization shall be forwarded to the
      clerk, court administrator, public defender or such other person
      designated by the court to assign an attorney to an indigent defendant.
      Such person shall notify the accused, the appointed attorney, the sheriff
      and the district attorney of the appointment.

                                          11
the false-arrest and false-imprisonment exception, and (2) because Alred had no valid

written contract for representation. On February 3, 2021, the trial court granted the

motion to dismiss. It did so after concluding that Alred was not making a tort claim

of false arrest or false imprisonment but, instead, that sovereign immunity barred her

claims for professional negligence and legal malpractice because those claims were

based upon discretionary functions. This appeal follows.

      Alred argues the trial court erred in granting the motion to dismiss by

concluding that—even though it was never argued by the GPDC—the complained-of

acts were excepted from the Georgia Tort Claims Act as discretionary functions. In

response, GPDC agrees the trial court erred in granting the motion to dismiss on the

ground that the acts were discretionary functions,12 but nevertheless maintains that

we should affirm because the false-imprisonment and false-arrest exceptions of the

GTCA do apply.13 We turn now to these contentions.

      12
           GPDC contends this finding was premature.
      13
         This Court may affirm a trial court’s grant of a motion to dismiss if it is right
for any reason, so long as the argument was fairly presented to the court below. See
GeorgiaCarry.Org. Inc. v. Bordeaux, Case No. A21A0833, __Ga. App. __, __ (2) n.3
(861 SE2d 649, 653 (2) n.3) (Ga. App. July 22, 2021) (“While it appears that the trial
court granted the motion to dismiss because the controversy was moot rather than
based upon a hypothetical or future contingency, we will affirm the court if it is right
for any reason.”); Cook Pecan Co. v. McDaniel, 337 Ga. App. 186, 192 (3) (b) (786

                                           12
      Under the Georgia Constitution, the sovereign immunity of our state “may be

waived only as provided by the [General Assembly] in a tort claims act or an act of

the [General Assembly] which specifically provides that sovereign immunity is

waived and the extent of such waiver.”14 And under this authority, our General

Assembly enacted the GTCA, which provides, in relevant part, that



SE2d 852) (2016) (“We may affirm the trial court’s grant of summary judgment if it
is right for any reason, whether stated or unstated, so long as the legal basis was fairly
presented in the court below.”). Cf. Ga.-Pac., LLC v. Fields, 293 Ga. 499, 503 (2)
(748 SE2d 407) (2013) (holding that “right for any reason” rule could not be used to
affirm when alternative basis relied upon by Court of Appeals had not been raised in
the motion for summary judgment).
      14
         Youngblood v. Gwinnett Rockdale Newton Cmty. Srvc. Bd., 273 Ga. 715, 716
(2) (545 SE2d 875) (2001); see GA. CONST., Art. I, Sec. II, Par. IX (d) (“Except as
specifically provided by the General Assembly in a State Tort Claims Act, all officers
and employees of the state or its departments and agencies may be subject to suit and
may be liable for injuries and damages caused by the negligent performance of, or
negligent failure to perform, their ministerial functions and may be liable for injuries
and damages if they act with actual malice or with actual intent to cause injury in the
performance of their official functions. Except as provided in this subparagraph,
officers and employees of the state or its departments and agencies shall not be
subject to suit or liability, and no judgment shall be entered against them, for the
performance or nonperformance of their official functions. The provisions of this
subparagraph shall not be waived.”); GA. CONST., Art. I, Sec. II, Par. IX (e) (“Except
as specifically provided in this Paragraph, sovereign immunity extends to the state
and all of its departments and agencies. The sovereign immunity of the state and its
departments and agencies can only be waived by an Act of the General Assembly
which specifically provides that sovereign immunity is thereby waived and the extent
of such waiver.”).

                                           13
      [t]he state waives its sovereign immunity for the torts of state officers
      and employees while acting within the scope of their official duties or
      employment and shall be liable for such torts in the same manner as a
      private individual or entity would be liable under like circumstances;
      provided, however, that the state’s sovereign immunity is waived subject
      to all exceptions and limitations set forth in this article.15


      One exception to the general GTCA waiver provides that the State is not liable

for losses resulting from “[a]ssault, battery, false imprisonment, false arrest, malicious

prosecution, abuse of process, libel, slander, or interference with contractual

rights[.]”16 And as previously noted, the trial court concluded that this exception did

not apply so as to bar Alred’s suit, instead granting the motion to dismiss on another

exception. But on appeal, GPDC relies solely on the false-imprisonment and false-

arrest exceptions of the GTCA to justify its motion to dismiss being granted.17 This

argument is a nonstarter.




      15
           OCGA § 50-21-23 (a).
      16
           OCGA § 50-21-24 (7).
      17
           See supra note 13 & accompanying text.

                                           14
      The trial court correctly concluded that the false-imprisonment and false-arrest

exceptions of the GTCA do not bar Alred’s claims. Once again, Alred was

incarcerated after the trial court issued a bench warrant for her arrest when she failed

to appear for a calendar call, and the trial court was permitted to issue such a warrant

by law.18 Indeed, the court clerk’s office mailed notice of the calendar call to Alred’s

former address, which was the address the clerk’s office had on file. But Alred argues

that the professional negligence of Love and her employer resulted in (1) Love’s

failure to receive notice about the calendar call and inform Alred of same; (2) Love’s

failure to appear at the calendar call on Alred’s behalf; (3) Alred’s incarceration and

inability to explain to the trial court why she failed to appear at the calendar call; and

(4) Love’s failure to notice that the clerk’s office had an outdated address for Alred.19




      18
         See OCGA § 17-7-90 (a) (2) (B) (“A bench warrant may be issued by a judge
for the arrest of a person: . . . (2) Except as otherwise provided in Code Section
17-6-11, charged with a crime who has failed to appear in court after: . . . (B) Notice
of the time and place to appear to the person by mailing a notice to such person’s last
known address[.]”).
      19
         Also, as the trial court noted in its order, false arrest and false imprisonment
are intentional torts, not acts of negligence. See, e.g., Stewart v. Williams, 243 Ga.
580, 582 (1) (255 SE2d 699) (1979) (noting that false imprisonment is an intentional
tort); Healthcare Staffing, Inc. v. Edwards, 360 Ga. App. 131, 134 (1) n.3 (160 SE2d
874) (2021) (noting that false arrest is an intentional tort).

                                           15
Thus, Alred does not contend that she was unlawfully arrested or held, and the trial

court correctly denied the motion to dismiss on this ground.20

      But despite correctly finding that the false-imprisonment and false-arrest

exceptions do not bar Alred’s claims, the trial court went on to conclude that Love’s

actions constituted discretionary functions, and thus, Alred’s claims were barred by

sovereign immunity on that basis—even though GPDC never made such an argument.

And we agree with both Love and GPDC that the trial court erred in granting the

motion to dismiss on this basis.




      20
          See OCGA § 51-7-1 (“An arrest under process of law, without probable
cause, when made maliciously, shall give a right of action to the party arrested.”);
OCGA § 51-7-20 (“False imprisonment is the unlawful detention of the person of
another, for any length of time, whereby such person is deprived of his personal
liberty.”). Cf. Watson v. Ga. Dep’t of Corr., 285 Ga. App. 143, 144 (1) (645 S.E.2d
629) (2007) (“[Appellant] alleges that the Department [of Corrections] negligently
extended his incarceration beyond the date he should have been released. Therefore,
his tort claim is a claim of false imprisonment. Given that under OCGA § 50-21-24
(7), the State and its agencies cannot be held liable for a plaintiff’s losses resulting
from false imprisonment, [Appellant’s] tort claim against the Department is barred
by the State’s sovereign immunity.” (citation & footnote omitted)); Collier v.
Whitworth, 205 Ga. App. 758, 760 (423 SE2d 440) (1992) (affirming grant of
summary judgment on grounds that the commissioner of the Georgia Department of
Corrections was immune from suit for losses that resulted from false imprisonment
when appellant argued he was held beyond the end of his prison sentence).

                                          16
      Under the GTCA, a “discretionary function or duty” is “a function or duty

requiring a state officer or employee to exercise his or her policy judgment in

choosing among alternate courses of action based upon a consideration of social,

political, or economic factors.”21 And the GTCA further provides that “[t]he state

shall have no liability for losses resulting from[ ] . . . [t]he exercise or performance

of or the failure to exercise or perform a discretionary function or duty on the part of

a state officer or employee, whether or not the discretion involved is abused[.]”22 So,

in order for the “discretionary function” exception to apply, “it must be shown that

a state officer or employee was afforded discretion with respect to the conduct that

is alleged to amount to a tort, [and] that an exercise of the discretion afforded

amounts to a policy judgment based upon a consideration of social, political, or

economic factors.”23




      21
           OCGA § 50-21-22.
      22
           OCGA § 50-21-24 (2).
      23
      Cowart v., 340 Ga. App. at 185 (punctuation omitted); accord Ga. Dep’t of
Human Servs. v. Spruill, 294 Ga. 100, 106 (2) (751 SE2d 315) (2013).

                                          17
      In this case, Alred argues that her claims do not fall under the ambit of

“discretionary duties or functions,” while GPDC contends the trial court prematurely

based its decision on this conclusion when it purposefully did not raise this argument

because the record is undeveloped in this regard. And because we agree with GPDC

that the record is undeveloped on this question, we reverse the trial court’s grant of

the motion to dismiss on this basis and remand for further proceedings consistent with

this opinion.24

      Judgment reversed and case remanded. Mercier, J., and Senior Appellate

Judge Herbert E. Phipps, concur.




      24
         See Cowart, 340 Ga. App. at 185 (reversing grant of motion to dismiss after
concluding court erred in granting it on “discretionary duties and functions” basis
when record lacked evidence by which to determine whether basis applied); Grant
v. Ga. Forestry Comm’n, 338 Ga. App. 146, 156 (4) (789 SE2d 343) (2016) (physical
precedent only as to Div. 3) (holding that trial court erred in granting motion to
dismiss on “discretionary duties and functions” basis when Georgia Forestry
Commission did not make that argument below, plaintiff had no opportunity to
present evidence or argument in opposition, and record was thus undeveloped on that
question).

                                         18